State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   105576
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

TRACY G. VIERRA,
                    Appellant.
________________________________


Calendar Date:   December 2, 2014

Before:   Lahtinen, J.P., McCarthy, Rose and Egan Jr., JJ.

                             __________


      Jon Kosich, Greenville, for appellant, and appellant
pro se.

      D. Holly Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered November 9, 2012, convicting defendant
upon his plea of guilty of the crime of criminal possession of a
weapon in the second degree.

      In satisfaction of an eight-count indictment, defendant
pleaded guilty to criminal possession of a weapon in the second
degree and was sentenced in accordance with the plea agreement to
a prison term of seven years, followed by five years of
postrelease supervision. Defendant appeals.

      Defense counsel seeks to be relieved of his assignment as
counsel for defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Upon our review of
the record, defense counsel's brief and defendant's pro se
                              -2-                  105576

submissions, we agree. Accordingly, the judgment is affirmed and
counsel's application for leave to withdraw is granted (see
People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650
[1986]; see generally People v Stokes, 95 NY2d 633 [2001]).

     Lahtinen, J.P., McCarthy, Rose and Egan Jr., JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court